Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2 and 6 allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claims 3 and 7 allowable because of dependency.    
Claim 24 is allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 key between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-5 and 8-22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “ Lu” et al., US 20090148103 A1, and further in view of “Kuffel” et al., US 20120099822 A1.
Regarding claims 1, Lu teaches a converter (see figs. 1-86 and at least abstract, parag. 0019-0026; Note also that it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951) comprising: 

 a first multi-fiber connector (i.e., 28, 28’) integrated with the first end of the sleeve (i.e., 34 and see at least abstract), the first multi-fiber connector including a first multi-fiber ferrule (see at least figs. 16-17 , ferrules such as 100/230 in which cable 20/22 include multi-fiber parag. 0168 and 0226 the ferrule can be rectangular shaped for multi-fiber purpose); a second multi-fiber connector integrated with the second end of the sleeve (see at least figs. 16-17 , ferrules such as 100/230 in which cable 20/22 include multi-fiber parag. 0168 and 0226 the ferrule can be rectangular shaped for multi-fiber purpose), the second multi-fiber connector including a second multi-fiber ferrule (see at least figs. 16-17 , ferrules such as 100/230 in which cable 20/22 include multi-fiber parag. 0168); and 
10a plurality of optical fibers routed  through the housing (see at least figs 17-17 and pa. 0120 fibers routed from the first to send connector and see cable 20/22 include multi-fiber parag. 0168 and 0226). 

    PNG
    media_image1.png
    370
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    641
    media_image2.png
    Greyscale


	However, Lu does is silent on the first multi-fiber ferrule having a first end face, and the second multi-fiber ferrule having a second end face; the optical fibers having first end portions at the first end face of the first multi-fiber ferrule and second end portions at the second end face of the second multi-fiber ferrule, wherein the first end face faces a substantially opposite direction from the second end face relative to the central axis
Kuffel teaches an optical coupling between two multi-fiber connectors, each having a ferrule therein in which the optical fibers with the first and second end are routed between the two optical ferrules of the connectors two multi-fiber connectors and thus clearly meeting the above limitation (clearly shown in at least figs. 10-12, with an end face of a ferrule clearly shown in at least both figs. 10 and 14).  Thus it would have been obvious to a person of ordinary artisan skilled in the art when the invention was made to modify the fiber connectivity between the two connector ferrules, specifically between the rectangular ferrules as explicitly taught by Kuffel, pa. 0226 by having continuous optical connectivity between the first and second ends of two optical ferrules as experimentally implemented by Kuffel as shown in figs. 10-14, within the common sleeve of Lu, so as to provide a low loss 

The combinational teachings of Lu and Kuffel stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
		2. The converter of claim 1, wherein the housing has a transverse cross-sectional 15profile which defines an area smaller or no more than 50 percent larger than an area defined by a maximum transverse cross-sectional profile of each of the first and second multi-fiber connectors (see at least fig. 17 and note also that it would have been an obvious matter of design choice to change the dimensions of the connector components since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)). 
4. The converter of claim 1, wherein the first and second multi-fiber connectors are co-axially aligned (shown in at least figs. 16-17).  
5. The converter of claim 1, wherein the housing has a molded, plastic construction (see at least pa. 0172,-- note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.).   
		With regard to claims 8, and 10-11, Lu is silent on the length of the converter is less than 4 inches long;25 wherein the sleeve has a transverse cross-sectional profile with a width less than 2 inches and a height less than 1.5 inches; and wherein the converter is configured to be hand-held.  Nonetheless, Lu teaches that some diameter/dimensions it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
9. The converter of claim 1, wherein the converter has a transverse cross-sectional profile centered around the central axis, wherein the first and second multi-fiber connectors are co-axially aligned along the central axis, wherein the first multi-fiber connector is the only connector at the first end of the elongate sleeve, and wherein the 20second multi-fiber connector is the only connector at the second end of the elongate sleeve (shown in at least figs. 16-17).  
		2. The converter of claim 1, wherein the sleeve has a molded plastic construction (see at least pa. 0172,-- note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.).   
13. The converter of claim 1, wherein the first and second multi-fiber connectors respectively include first and second connector bodies that respectively include first and second keys (shown in at least fig. 2 and 17, “keys” i.e., items 165, 132 pa. 0173, 1218).  
5With regard to claims 14-16 (see the above cited obviousness/motivation statement), Kuffel further teach wherein the first and second multi-fiber connectors are MPO connectors (see at least pa. 0058); wherein the optical fibers have a Type-A routing 
	With regard to claims 17-18, Lu is silent on wherein the first and second multi-fiber ferrules have the same gender or opposite gender, wherein the first and second multi-fiber ferrules have 15opposite genders.  Kuffel further teaches that ferrules can have either of male gender or female gender and can be used in various configurations in connectivity such as shown in fig. 1-9 and at least pa. 0015-0021), and since Lu teaches that the ferrules can be rectangular, stated above, in the same field of technology, it would have been obvious it would have been obvious to a person of ordinary artisan skilled in the art when the invention was made from the teachings of Kuffel to  modify or to use for choise of design configuration either of male-male or female-male ferrule types to  provides compatibility between the connectors/ferrules, see pa. 0058).  
	With regard to claims 19-22, Lu teaches that the two ferrules and key(s) 165, 132 pa. 0173, 1218, in which the ferrules face toward their respective first and second keys and /or that face away from their respective first and second keys (see figs. 2 and 16-17) and that the ferrules can be multi-fiber ferrule (stated above), but is silent on wherein the first multi-fiber ferrule has a perpendicular end face and the second multi-fiber ferrule has an obliquely angled end face; and wherein the first and second multi-fiber ferrules have obliquely angled end faces, nonetheless, Lu states that the end faces of ferrules can be often angles see pa. 0004, thus it would have been obvious to a person of ordinary artisan skilled in the art when the invention was made to preferable use of the ferrules to be angles as for example to reduce light back-reflection transmitted from the opposite ferrule.   



Response to Arguments and Amendment

	
Applicant’s argument filed on   have been fully considered but they are not persuasive. Applicant asserts that ‘Accordingly, Lu does not describe or suggest at least the end faces of ferrules of two connectors facing in opposite directions with the connectors integrated with the sleeve.  Kuffel does not cure the above described deficiencies of Lu. Kuffel describes a multi- fiber fiber optical connector that can change genders (e.g., via the alignment pins) and change polarity (e.g., via the keys). In FIGS. 11 and 12, the connectors are disposed at opposite ends of a cable so that polarity of a connector is described. A cable, however, is different than the claimed sleeve. Accordingly, Kuffel also does not describe or suggest at least the end faces of ferrules of two connectors facing in opposite directions with the connectors integrated with the sleeve. Furthermore, there is no disclose in either Lu or Kuffel that would lead one or ordinary skill to modify an adapter that receives connectors in one direction to integrate those connectors with the adapter and face the connectors in the opposite direction. Rather, the only disclosure of such configuration is in the present application. Given the foregoing, Lu and Kuffel do not disclose or suggest all of the limitations of amended independent claim 1‘. 
Kuffel the missing limitation is mere casing sleeve over the connectors/ferrules that is taught by Lu.  As the test of obviousness is that such art combination is suggested to one of ordinary skill in the art. See In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986), and the examiner's underlying factual findings are ultimate legal conclusion of obviousness.  In that the examiner gives the claims their broadest reasonable interpretation consistent with the Specification. See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).  The reviewing court guides the patentability of an apparatus/system claim "depends on the claimed structure, not on the use or purpose of that structure." Catalina Marketing lnt'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002); see also Superior Industries, Inc. v. Masaba, Inc., 553 Fed. Appx. 986, 991 (Fed. Cir. 2014) (Rader, J., concurring):   [A] system claim generally covers what the system is, not what the system does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts' v. Ryer, 91 U.S. 150, 157 [] (875) ("The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not."). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function. Paragon Solutions, LLC v.Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 
    
      Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 



THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883